DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formal issues raised in the previous office action. Following is a restatement discussing allowability.
As noted in the previous office action, the office finds persuasive Applicant’s arguments regarding the distinguishing features of the instant claims in comparison to the closest prior art, Koseoglu (US 2019/0224653), cited in the office action mailed 6 August 2021. Koseoglu does not disclose or suggest wherein the rare earth element is doped in the TiZr-USY zeolite. Koseoglu discloses the rare earth element in the framework of the USY zeolite, whereas doping does not entail modifying the framework with the rare earth compound. This claimed feature is considered to distinguish over the prior art, where a follow up search did not yield any teaching or suggestion in the prior art which would motivate a person of ordinary skill in the art to arrive at the instant claimed embodiment.
The office notes that doping in and of itself is known in the art of catalysis, including with rare earth elements (see, e.g., Benazzi et al: US 2004/0045869, [0102]; Bulut et al: US 2013/0299388, [0027], [0082]). However, the claimed feature of doping with at least one rare earth metal in combination with the specifics of the catalyst, including a framework substituted USY zeolite substituted with zirconium and titanium, is not taught or suggested in the prior art and is therefore considered to define a patentable invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772